439 U.S. 8 (1978)
CAREY, STATE'S ATTORNEY OF COOK COUNTY, ILLINOIS
v.
WYNN ET AL.
No. 78-229.
Supreme Court of United States.
Decided October 16, 1978.[*]
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS.
PER CURIAM.
A three-judge District Court entered a declaratory judgment holding unconstitutional certain sections of the Illinois Abortion Act of 1975, Ill. Rev. Stat., ch. 38, § 81-21 et seq. (Supp. 1976). Wynn v. Scott, 449 F. Supp. 1302 (ND Ill. 1978). The District Court assumed that Illinois prosecutors would recognize and abide by the declaratory judgment and denied plaintiffs' request for injunctive relief. Id., at 1331.
The appeals from the declaratory judgment invalidating certain provisions of the statute are dismissed for want of jurisdiction. Title 28 U.S. C. § 1253, the jurisdictional statute under which these appeals are taken, does not authorize an appeal from the grant or denial of declaratory relief alone. Gerstein v. Coe, 417 U.S. 279 (1974). The declaratory judgment is appealable to the Court of Appeals, and we are informed that appeals to that court have been taken.
Appeals dismissed.
MR. JUSTICE STEVENS took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 78-239, Diamond v. Wynn et al., also on appeal from the same court.